Ehrlich, Ch. J.
The action is for brokerage in procuring a customer for certain premises known as Eo. 532 Einth avenue, this city.
The case involved the questions whether the plaintiffs had been employed to make the sale, and whether they weie the procuring cause thereof.
The court left these questions to the jury under a clear charge, and "they found that the plaintiffs had been employed by the defendant, and that the purchaser had been procured through their instrumentality.
The evidence sufficiently sustains the jury’s finding, and the judgment and order appealed from must be affirmed, with costs.
Newburger and Van Wyck, JJ., concur.
Judgment and order affirmed, with costs.